Citation Nr: 0013503	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  00-03 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to December 5, 
1995, for the grant of service connection for schizoaffective 
disorder, bipolar type.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected schizoaffective disorder, bipolar type.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from December 1973 to May 
1974.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which effectuated a November 1999 Board 
decision granting service connection for schizo-affective 
disorder, bipolar type.  In its December 1999 decision, the 
RO assigned an initial evaluation of 30 percent, effective 
December 5, 1995.  The veteran perfected an appeal both with 
respect to the initial rating assignment and the effective 
date of the grant.

The issue of entitlement to an evaluation in excess of 30 
percent for service-connected schizoaffective disorder, 
bipolar type is discussed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  On October 10, 1979, the RO received an informal claim of 
entitlement to service connection based on a nervous 
condition.

2.  Entitlement to service connection for a nervous condition 
was shown prior to October 10, 1979.

3.  The RO did not provide the veteran with a formal claims 
form or adjudicate the issue of service connection for a 
nervous condition in response to the veteran's October 10, 
1979 statement.

4.  On December 5, 1995, the RO received a statement in which 
the veteran requested to reopen his claim; the RO first 
addressed the service connection matter in a rating decision 
dated in February 1996.

5.  In a rating decision dated in December 1999, the RO 
established service connection for schizoaffective disorder, 
bipolar type, effective December 5, 1995.

6.  There is no evidence of a formal or informal claim for 
entitlement to service connection based on psychiatric 
disability prior to October 10, 1979.


CONCLUSION OF LAW

The criteria for an effective date of October 10, 1979, for 
the grant of service connection for schizoaffective disorder, 
bipolar type, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.155, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Where a veteran served 
for at least 90 days during a period of war or after 
December 31, 1946, and certain chronic diseases, such as 
psychoses, become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection 
may also be granted for a disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1999).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim. 38 C.F.R. § 3.155.

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).

Generally, except as otherwise provided, the effective date 
of an evaluation and award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. 5110(a); 38 C.F.R. § 3.400.  Unless specifically 
provided, the effective date will be assigned on the basis of 
the facts as found.  38 C.F.R. § 3.400(a).  Under 
38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of 
direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective 
date for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active duty.  Otherwise the effective 
date will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  

Factual Background

Service records are negative for note of any psychiatric 
findings or diagnoses.  The RO first received a claim for VA 
compensation benefits from the veteran in May 1974; such 
pertained to foot disability and contained no mention of any 
psychiatric disability.  The veteran's psychiatric status was 
deemed normal at the time of VA examination conducted in 
December 1974.  

VA outpatient records dated in 1975 and 1976 note complaints 
of headaches, to include comment that such were secondary to 
tension.

VA records reflect hospitalization from March to April 1977.  
The veteran had been laid off from his post office job due to 
bizarre behavior.  Records indicate the possibility that the 
veteran was suffering from a drug-induced toxic psychosis, 
but noted signs of possible schizoid personality elements.  A 
drug screen was negative for barbiturates, alcohol and 
amphetamines.  

In June 1978 the veteran requested psychiatric evaluation 
when his mind "sped up".  The impression was anxiety 
reaction.  In July 1978 he was treated for an anxiety 
reaction.  A VA record notes treatment at the Brentwood VA 
outpatient psychiatry program.  

Documentation and correspondence received and generated by 
the RO from May 1974 to October 1979 pertains to foot and 
dental disability, without reference to psychiatric 
disability.

On October 10, 1979, the RO received correspondence in which 
the veteran requested evaluation of his service-connected 
nervous condition and reported hospitalization for such since 
October 1, 1979.  A record of VA hospitalization dated in 
October 1979 reflects that the veteran was hospitalized from 
October 1 to October 29, 1979, for psychoses secondary to 
drug abuse.  The veteran presented to the emergency room in 
an almost catatonic state.  The history portion of the 
hospital report indicates that the veteran had prior 
psychiatric treatment for PCP psychosis two years earlier at 
the Brentwood VA facility.  

The claims file contains a "Deferred or Confirmed Rating 
Decision" form dated December 31, 1979, on which it is noted 
"Disallow claim for SC for nervous condition per M21-1..."  
The claims file does not reflect that such rating action was 
accomplished.  

The claims file contains a United States Postal Service 
letter dated January 29, 1980, and showing that the veteran 
was claiming occupational disease in the form of a nervous 
condition.  The Postal Service indicated that the veteran had 
been certified disabled by A.W.L., M.D. of the VA Medical 
Center located in Long Beach and requested VA to identify if 
such was a service-connected disability.

In a statement received in January 1980 the veteran reported 
that his nervous condition had worsened and that he had been 
receiving VA treatment for such beginning in October 1979.  
No rating action appears to have been taken.

In a statement dated in June 1981, the veteran wrote that he 
was receiving "VA Compensation" and felt he was "totally 
disabled due to a non-service connected nervous 
condition....Please consider this as a claim for VA Pension."

A VA record of hospitalization from October 30, 1981 to 
November 3, 1981, shows a diagnosis of paranoid type 
schizophrenia.  The veteran gave a history of having had a 
"breakdown" in the Army for which he was hospitalized for 
several weeks.  He also reported several post-service 
hospitalizations.  

In March 1982 the veteran underwent VA neuropsychiatric 
examination.  The impression was atypical psychosis initially 
precipitated by PCP intoxication and resulting in a full-
blown psychotic episode and recurrent psychotic episodes 
along with psychiatric hospitalizations with residual 
difficulties including paranoia, social isolation, ideas of 
thought insertion, and some magical thinking involving the 
television set.  By way of history the veteran indicated that 
he had first been hospitalized at the Brentwood VA facility 
in 1976 or 1977.  

In a rating action dated in June 1982, the veteran's 
psychosis/PCP intoxication, was evaluated as 30 percent 
disabling for nonservice connected pension purposes.  That 
rating action denied an increased evaluation for service-
connected left foot disability and denied entitlement to 
pension benefits.

The veteran perfected appeals with respect to the evaluation 
assigned to his service-connected left foot disability and 
entitlement to pension benefits; in a decision dated in 
January 1983, the Board denied such claims.  Neither the 
Board nor the RO denied service connection for a nervous 
condition.

VA examination conducted in October 1984 resulted in a 
diagnosis of disorganized type schizophrenia.  The veteran 
gave a history of having had no psychiatric symptoms of 
hospitalizations until about one year after service 
discharge.  He described in-service harassment by his 
superiors and reported that he heard voices in service 
telling him to do inappropriate things.  He reported a period 
of outpatient treatment at the Brentwood VA facility in 1975 
and hospitalization in 1976 at the Long Beach, VA facility.  
He reported first getting messages from God in or around 
1978.  

Correspondence and RO documentation through this time period 
reflect response to the veteran's pension claim, not a claim 
for service connection.  VA records continue to show 
diagnoses of schizophrenia and in connection with a personal 
hearing in April 1985, the veteran reported psychiatric 
treatment in 1979.  In correspondence the veteran argued that 
he had never used drugs.

From June 11 to June 18, 1985 the veteran was hospitalized at 
a VA facility for bipolar disorder.  He gave a history of 
having had a diagnosis of schizophrenia in service.

In March 1987 the Board again denied entitlement to pension 
benefits.

On July 6, 1988, the RO received a formal application for 
benefits, in which the veteran reported he had had a 
"nervous condition" ever since he was in the Army.  He 
completed the financial information section on that form; the 
RO accepted such as a pension claim.  

On January 24, 1992, the RO received a formal application for 
benefits for a nervous/psychiatric condition.  Again, the RO 
accepted such as a claim for pension.

The record does not reflect RO adjudication of a claim of 
entitlement to service connection for a psychiatric 
disability during the above period.

On December 5, 1995, the RO received a statement in which the 
veteran indicated he wanted to "re-open" his claim of 
entitlement to service connection for psychiatric disability.  
In a decision dated in February 1996, the RO denied that 
claim and the veteran appealed.

VA examinations conducted in December 1998 include note that 
of a history of an in-service incident when the veteran 
"snapped" and also include comment that his psychiatric 
symptoms appear to have manifested just before service 
discharge, but mostly after release from service.

In a decision dated in November 1999, the Board granted 
service connection for schizoaffective disorder of the 
bipolar type.  The Board's decision was based on resolution 
of the benefit of the doubt in favor of the veteran.  The 
Board noted that the veteran's history of in-service 
harassment and psychiatric symptoms starting during, or 
shortly after, service were consistent with impressions noted 
in later medical examinations, and with the veteran's post-
service treatment history.  The RO effectuated that decision 
in a rating action dated in December 1999.  The RO assigned 
an effective date of December 5, 1995 for the service 
connection grant, and assigned a 30 percent evaluation.

Analysis

The veteran's claim of entitlement to an earlier effective 
date is plausible and thus well grounded within the meaning 
of 38 C.F.R. § 5107 (1998); King v. Brown, 5 Vet. App. 19 
(1993).  The Board also finds that all relevant evidence has 
been obtained and that the duty to assist the claimant is 
satisfied.

The Board begins by noting that although the veteran filed a 
claim for VA benefits within one year of service discharge, 
on the VA FORM 21-526 received at that time he did not claim 
entitlement to or otherwise identify any psychiatric 
disability.  Nor is there any correspondence within that 
initial year that may otherwise be considered an informal 
claim for VA benefits based on psychiatric disability.  Thus, 
an effective date for service connection for schizophrenia 
the day following discharge from service is not warranted.  
Nor, assuming entitlement to such benefit was shown during 
that initial post service year, would an effective date prior 
to the receipt of a claim for benefits be warranted.  See 
38 C.F.R. § 3.400(b)(2)(i) and (ii).

The RO first received correspondence from the veteran in 
which he claimed entitlement to service connection for a 
"nervous condition" on October 10, 1979.  The veteran was 
specific in identifying the benefit sought; i.e., service 
connection.  However, there is no indication that the RO 
provided the veteran with a formal application form.  
38 C.F.R. § 3.155 requires that upon notification of an 
informal claim, VA should forward an application to the 
claimant so that he may complete a formal claim.  Id.  As VA 
did not fulfill the regulatory requirements by forwarding an 
application for compensation benefits to the veteran, his 
informal claim remained active.  See Servello at 199-200.  
Consequently, the one-year filing period for such application 
did not begin to run and the date of receipt of the veteran's 
informal claim for benefits, October 10, 1979, must be 
accepted, as the date of his "claim" or "application" for 
purposes of determining an effective date under 
38 U.S.C.A. § 5110(b)(2).

The Board recognizes that the veteran later filed "claims" 
for such benefits, specifically in January 1992, and December 
1995.  The currently assigned effective date appears to be 
based on receipt of the veteran's December 5, 1995, 
statement, requested his claim be reopened.  However, there 
is no documentation in the claims file reflecting that the RO 
adjudicated the veteran's claim of entitlement to service 
connection for a psychiatric problem prior to February 1996; 
rather, the record reflects adjudication of a pension claim 
based in part on consideration of the veteran's psychiatric 
disability.

The Board also notes that the "Deferred or Confirmed Rating 
Decision" in December 1979 cannot be considered a final 
decision on the veteran's claim for service connection.  The 
veteran was never notified that his claim for service 
connection had been denied.  Therefore, even if the December 
1979 decision could be seen as a denial of the claim, it did 
not become final because of the absence of notice to the 
veteran.  Hauck v. Brown, 6 Vet. App. 518 (1994).

As such, the matter at hand is not governed by effective date 
provisions pertinent to reopened claims and new and material 
evidence, but, as set out above, by regulations governing the 
effective dates of original claims.

Accordingly, the question remaining is when entitlement to 
service connection for schizoaffective disorder arose, in 
essence to determine whether the entitlement date is later 
than the date of receipt of the veteran's claim.  See 
38 C.F.R. § 3.400.  The Board emphasizes that the eventual 
grant of service connection in this case is based on a 
resolution of doubt in the veteran's favor.  The Board 
decision granting service connection cites the veteran's 
credible history of continuing psychiatric treatment and 
symptomatology beginning during or shortly after service.  
Also, in that decision the Board set out that VA outpatient 
records document treatment for tension headaches as early as 
1975 and show hospitalization for a possible schizoid process 
as early as 1977.  The Board noted that post-service medical 
professionals have indicated that the veteran's psychiatric 
symptoms probably started close in time to his discharge from 
service and have noted that his symptom manifestations are 
consistent with his history of onset at that time.  As such, 
the Board granted service connection for psychiatric 
disability, schizoaffective disorder, as related to the 
veteran's period of military service.  The undersigned finds 
no compelling evidence that entitlement to service connection 
for schizoaffective disorder was first shown after 
October 10, 1979, particularly in light of the veteran's 
long-term psychiatric history deemed credible in this case.  

Based on the above, the criteria for an effective date of 
October 10, 1979, for the grant of service connection for 
schizoaffective disorder, bipolar type, have been met.  38 
C.F.R. §§ 3.155, 3.400.  However, there is no evidence of the 
veteran's intent to claim entitlement to service connection 
based on psychiatric disability prior to October 10, 1979.  

The Board recognizes that at the time of his video conference 
hearing before the undersigned in May 2000, the veteran 
specifically argued that the effective date of his service 
connection grant should be May 1, 1977.  The veteran argued 
that he first filed a claim after he was hospitalized in 
April 1977.  He argued that the RO denied his claim at that 
time based on the fact that his problems were PCP-induced.  
Transcript at 3-4.  The Board has reviewed the claims file 
but sees no correspondence from the veteran that may be 
accepted as an informal claim for service connection for 
psychiatric disability in or around April 1977, or at any 
point prior to October 10, 1979.  See Brannon v. West, 
12 Vet. App. 32, 34-5 (1998) (holding that an informal claim 
consists of a written document identifying the benefit and 
voicing some intent to claim it).  To the extent that it 
might be argued that the VA medical records dated prior to 
October 1979 constitute informal claims, the Board notes that 
for such to be accepted as claims there would first have had 
to have been a denial of compensation.  38 C.F.R. § 3.157 
(1999); see also Brannon v. West, supra. (holding that 
medical evidence cannot constitute an original claim for 
service connection).

Again, review of the claims file does not reveal a formal 
adjudication and notice to the veteran that service 
connection for psychiatric disability was denied prior to 
February 1996.  The evidence of record shows only that an 
initial informal claim was received October 10, 1979, and 
that such claim remained open.  Accordingly, an effective 
date prior to October 10, 1979, for the grant of service 
connection for schizoaffective disorder is denied.  38 C.F.R. 
§ 3.400.


ORDER

Assignment of an effective date of October 10, 1979, and no 
earlier, for the grant of service connection for schizo-
affective disorder, bipolar type, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


REMAND

The Board notes, that this appeal arises from the RO's 
December 1999 decision that assigned an initial evaluation of 
30 percent for the veteran's service-connected psychiatric 
disability.  The veteran has appealed the assigned percentage 
evaluation.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") discussed the concept of 
the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for different periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
The veteran's claim falls within the situation contemplated 
by Fenderson, and thus, the evidence of record must be 
evaluated to determine the appropriate evaluation(s) for 
schizoaffective disorder throughout the appeal period.  It 
does not appear that the RO has considered the applicability 
of staged ratings in this case.

In Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).  
In this case, further review by the RO would ensure that the 
veteran has been afforded full opportunity to respond with 
argument pertinent to any staging of ratings in his case.

Moreover, the Board notes that the veteran was last examined 
for VA purposes in 1998.  He did not report for examination 
scheduled in early 2000.  See 38 C.F.R. § 3.655 (1999).  
However, further examination is necessary to evaluate the 
current severity of his psychiatric disability.  At the May 
2000 hearing before the undersigned, the veteran testified 
that he would be willing to report for an examination.

At the hearing the veteran testified that he was retired from 
the United States Postal Service due to his psychiatric 
disability and that records pertaining to his retirement were 
available.  Also, the record suggests that the veteran is 
receipt of Social Security Administration disability 
benefits.  The veteran has further indicated that he received 
psychiatric treatment while in the custody of the California 
Department of Corrections.  These records are not part of the 
claims folder.  The veteran has also suggested that VA found 
him infeasible for vocational rehabilitation.  The claims 
folder contains no vocational rehabilitation records dated 
subsequent to 1985.  Such records must be requested prior to 
adjudication of his rating claim.  

The duty to assist the veteran includes obtaining pertinent 
outstanding medical records as well as adequate and 
contemporary VA examinations, by a specialist when needed.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Accordingly, this matter is returned to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated him 
for psychiatric disability since service 
discharge.  After securing the necessary 
release, the RO should obtain these 
records, in particular any records from 
the California Department of Corrections.  
The RO should also ensure that all 
records of pertinent VA treatment and 
evaluation are associated with the claims 
file.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to any claim by the veteran for 
Social Security benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The RO should obtain any additional 
folder and/or any other vocational 
rehabilitation documentation more recent 
than the 1985 information contained in 
the vocational folder currently 
associated with the claims file.

4.  The RO should schedule the veteran 
for VA psychiatric examination.  The 
examiner should review the claims folder 
in conjunction with the examination.  The 
examiner is requested to identify the 
frequency and severity of all psychiatric 
symptomatology and to provide an opinion 
as to the overall level of occupational 
and social impairment resulting from his 
service-connected schizoaffective 
disorder.  A multi-axial assessment 
should be conducted, and a thorough 
discussion of Axis IV (psychosocial and 
environmental problems) and Axis V 
(Global Assessment of Functioning score, 
with an explanation of the numeric code 
assigned, as provided in DSM-IV) is to be 
included.  The examiner should also 
provide an opinion as to whether the 
veteran's service-connected disorder 
renders him unemployable.  The rationale 
for all conclusions should be provided.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to an evaluation in 
excess of 30 percent for schizo-affective 
disorder, with consideration of 
Fenderson, supra, and the applicability 
of staged ratings, as well as 
consideration of the mental disorders 
criteria in effect prior and subsequent 
to November 7, 1996, as applicable.  See 
VAOPGCPREC 3-2000 (2000).  The RO should 
also include consideration of 38 C.F.R. 
§§ 3.321(b)(1), 4.16 (1999), if 
applicable.  If the benefit sought on 
appeal remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



